DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
The 11/12/2021 "Reply" elects without traverse Invention I, Species B and identifies as reading on claims 1-12 and 18-25.  The Reply cancels claims 13-17.
The 9/14/2021 restriction requirement is proper, is maintained, and is hereby made final.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 11, 12, 18, 21, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Joblot (US Pub. No. 2012/0133021).

Regarding claim 11, in FIGs. 10-13 and 16, Joblot discloses that the capacitive insulation wall comprises a third insulating wall (see FIG. 16) 
Regarding claim 12, in FIGs. 10-13 and 16, Joblot discloses that the structure comprises an interconnection structure (26, paragraph [0063]) coating a front side of the semiconductor layer.
Regarding claim 18, in FIGs. 10-13 and 16, Joblot discloses a method, comprising: forming a capacitive insulation wall (19, paragraph [0037]) in a semiconductor layer (10, paragraph [0033]) having opposite first (side facing 26) and second (side of 29 in FIG. 11) surfaces, the forming the capacitive insulation wall including: forming a first insulating wall (19b) extending between the first and second surfaces of the semiconductor layer (insulation wall extends through 10 at point during removal process shown between FIGs. 10 and 11 when the insulating wall emerges from 10); forming a second insulating wall (other similar regions to 19b as shown in FIG. 16) extending between the first and second surfaces of the semiconductor layer, the second insulating wall spaced laterally apart from the first insulating wall by a region of a conductor or semiconductor material; forming protruding portions of the first and second insulating walls by etching the semiconductor layer and the region of the conductor or semiconductor material (remaining portion of removal process shown between FIGs. 10 and 11), the protruding portions extending outwardly beyond a back side of the semiconductor layer and a back side of the region of the conductor or semiconductor material; forming a passivation layer (31, paragraph [0052]) on the back side of the semiconductor layer, the back side of the region of the 
Regarding claim 21, in FIGs. 10-13 and 16, Joblot discloses a method, comprising: forming a capacitive insulation wall (19, paragraph [0037]) in a semiconductor layer (10, paragraph [0033]) having opposite first (side facing 26) and second (side of 29 in FIG. 11) surfaces, the forming the capacitive insulation wall including: forming a first insulating wall (19b) extending between the first and second surfaces of the semiconductor layer (insulation wall extends through 10 at point during removal process shown between FIGs. 10 and 11 when the insulating wall emerges from 10); forming a second insulating wall (other similar regions to 19b as shown in FIG. 16) extending between the first and second surfaces of the semiconductor layer, the second insulating wall spaced laterally apart from the first insulating wall by a first region of a conductor or semiconductor material; forming a third insulating wall extending between the first and second surfaces of the semiconductor layer (see FIG. 16), the third insulating wall spaced laterally apart from the second insulating wall by a second region of the conductor or semiconductor material; forming protruding portions of the first, second, and third insulating walls by etching the semiconductor layer and the first and second regions of the conductor or semiconductor material (remaining portion of removal process shown between FIGs. 10 and 11), the protruding portions extending outwardly beyond a back side of the semiconductor 
Regarding claim 24, in FIGs. 10-13 and 16, Joblot discloses that the passivation layer remains on side surfaces of the protruding portions of the first, second, and third insulating walls after the selectively removing portions of the passivation layer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Joblot (US Pub. No. 2012/0133021) in view of Heo (US Pub. No. 2010/0264544).
Regarding claim 2, Joblot is silent as to how the thickness of the dielectric passivation layer is reduced and as such appears not to explicitly disclose that the locally removing portions of the dielectric passivation layer comprises: 
The art however well recognized depositing a sacrificial layer on an underlying layer; and thinning the sacrificial layer, using CMP, to reach vertical portions of an underlying layer to be a suitable method to facilitate locally removing a layer to reach portions of an underlying layer while maintaining a planar surface topology. See, for example, Heo, FIGs. 9-10, elements 125 and 120.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to locally remove portions of the dielectric passivation layer by depositing a sacrificial layer on the dielectric passivation layer; and thinning the sacrificial layer, using CMP, to reach the back side of the protruding portions of the first and second insulating walls for its recognized suitability as a method to facilitate locally removing a layer to reach portions of an underlying layer while maintaining a planar surface topology.
Regarding claim 3, the combination of Joblot and Heo discloses that the locally removing portions of the dielectric passivation layer further comprises removing portions of the sacrificial layer remaining after the thinning the sacrificial layer (in FIG. 13, Joblot shows that the dielectric passivation layer is planarized, so at a point near the end of the step of locally removing portions of 
Regarding claim 4, the combination of Joblot and Heo discloses that the sacrificial layer is a material having an etch selectivity with respect to the underlying layers (see Heo, paragraph [0067]).
The combination of Joblot and Heo appears not to explicitly disclose that the sacrificial layer is made of silicon nitride.
However, the semiconductor art well recognized silicon nitride as a relatively inexpensive and well understood dielectric material suitable for forming a sacrificial layer and would have an etch selectivity with respect to the underlying materials disclosed by Joblot.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the sacrificial layer from silicon nitride for its recognized suitability as a sacrificial layer. In addition, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the sacrificial layer from silicon nitride because it is a relatively inexpensive and well understood dielectric material that has an etch selectivity with respect to the underlying materials disclosed by Joblot.
 Regarding claim 25, Joblot is silent as to how the thickness of the dielectric passivation layer is reduced and as such appears not to explicitly 
The art however well recognized depositing a sacrificial layer on an underlying layer; and thinning the sacrificial layer, using CMP, to reach vertical portions of an underlying layer to be a suitable method to facilitate locally removing a layer to reach portions of an underlying layer while maintaining a planar surface topology. See, for example, Heo, FIGs. 9-10, elements 125 and 120.
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form a sacrificial layer on the passivation layer, and thin the sacrificial layer, via CMP, to expose the protruding portions of the first, second, and third insulating walls for its recognized suitability as a method to facilitate locally removing a layer to reach portions of an underlying layer while maintaining a planar surface topology.
Allowable Subject Matter
Claims 5-10 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUCKER J WRIGHT whose telephone number is (571)270-3234. The examiner can normally be reached 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.